Case: 16-60681       Document: 00514294754         Page: 1     Date Filed: 01/04/2018




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit
                                     No. 16-60681                               FILED
                                   Summary Calendar                       January 4, 2018
                                                                           Lyle W. Cayce
                                                                                Clerk
ZHE ZHANG,

                                                  Petitioner

v.

JEFFERSON B. SESSIONS, III, U.S. ATTORNEY GENERAL,

                                                  Respondent


                        Petition for Review of an Order of the
                           Board of Immigration Appeals
                                BIA No. A206 116 570


Before BARKSDALE, PRADO, and OWEN, Circuit Judges.
PER CURIAM: *
       Zhe Zhang, a native and citizen of the People’s Republic of China and
proceeding pro se, petitions for review of the Board of Immigration Appeals’
(BIA) decision affirming the Immigration Judge’s (IJ) denial of his application
for asylum and withholding of removal (his claim for relief under the
Convention Against Torture was waived on his appeal to the BIA).                                   He
contends:     the IJ’s and BIA’s adverse credibility determinations were not


       * Pursuant to 5th Cir. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5th Cir.
R. 47.5.4.
    Case: 16-60681    Document: 00514294754     Page: 2   Date Filed: 01/04/2018


                                 No. 16-60681

supported by substantial evidence; and he corroborated his credible,
consistent, and detailed testimony with sufficient documentary evidence.
      Where, as here, the BIA adopts and affirms the IJ’s decision, in addition
to providing its own review of the evidence and the law, our court has authority
to review both the BIA’s and IJ’s decisions. E.g., Wang v. Holder, 569 F.3d 531,
536 (5th Cir. 2009). Factual findings, including credibility determinations, are
reviewed for substantial evidence. Id. (citing Chun v. INS, 40 F.3d 76, 78 (5th
Cir. 1994)). Under this highly deferential standard, our court will not reach a
different result unless “the evidence was so compelling that no reasonable
factfinder could conclude against it”. Id. at 537 (citing INS v. Elias-Zacarias,
502 U.S. 478, 483–84 (1992)).
      The IJ’s and BIA’s adverse credibility determinations are supported by
substantial evidence, including, inter alia, inconsistencies in Zhang’s
application, inter alia, for asylum, his testimony and demeanor at the hearing
on his application, his misstatements on his visa application regarding past
arrests, and the implausibility of his assertion that he retained his government
job and full salary despite his arrests and year-long detention at a labor camp.
E.g., id. at 537–40; Carbajal-Gonzalez v. INS, 78 F.3d 194, 197 (5th Cir. 1996).
Additionally, Zhang did not corroborate his claims with reasonably available
evidence.
      Because Zhang has not shown, under the totality of the circumstances,
the evidence is so compelling that no reasonable factfinder could fail to find
him credible, we defer to the IJ’s and BIA’s adverse credibility determinations.
E.g., Wang, 569 F.3d at 538–39.      In the light of these adverse credibility
determinations, Zhang has not shown the BIA erred in affirming denial of
Zhang’s application for asylum and withholding of removal. E.g., Dayo v.




                                       2
    Case: 16-60681   Document: 00514294754    Page: 3   Date Filed: 01/04/2018


                               No. 16-60681

Holder, 687 F.3d 653, 657–59 (5th Cir. 2012); Chun v. INS, 40 F.3d 76, 78–79
(5th Cir. 1994).
      DENIED.




                                     3